            Case 1:21-mj-00148-ZMF Document 9 Filed 02/08/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA )(
                          )(                             Case No. 21-mj-148-02
             v.           )(                             Magistrate Judge Meriweather
                          )(                             Prelim. Hrg.: February 19, 2021
    CHRISTINA GERDING     )(


               MOTION TO MODIFY TRAVEL RESTRICTIONS
            AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Christina Gerding, by and through undersigned counsel,
and respectfully moves this Honorable Court to modify her travel restrictions in this case.
Currently, Ms. Rogers is required to not travel outside the state of Illinois without first notifying
the Pretrial Services Agency (PSA). Ms. Rogers asks that this restriction be vacated and that a
new restriction be imposed in its place—that is, a restriction limiting her travel to within a 100-
mile radius of Quincy, Illinois without first notifying PSA. In support of this motion, Mr.
Gerding would show:
       1.      Ms. Gerding appeared by video before the Court for her initial appearance in this
jurisdiction on February 2, 2021. At that hearing, a preliminary hearing date of February 19,
2021 was set, and Ms. Gerding was ordered released on conditions. Ms. Gerding lives in
Quincy, Illinois, and one of Ms. Gerding’s conditions of release was that she not travel outside
the state of Illinois without first notifying PSA.
       2.      As it turns out, Quincy, Illinois is right on the Mississippi River and directly on
the border between Illinois and Missouri. Indeed, the town of West Quincy, which is part of the
greater Quincy area is in Missouri. Ms. Gerding’s daily travel patterns take her into Missouri as




                                                     1
            Case 1:21-mj-00148-ZMF Document 9 Filed 02/08/21 Page 2 of 3




much as they do Illinois. For instance, in order to help take care of her 70-year-old father, Ms.
Gerding has to travel into Missouri several times a week.
       3.      On February 4, 2021, Ms. Gerding’s PSA worker Mashiria Holman e-mailed
undersigned counsel, and asked him if he would file a motion to modify Ms. Gerding’s
conditions of release to allow her to travel into Missouri without first having to notify PSA of her
intent to do so. Ms. Holman indicated that such a modification would reduce the record-keeping
burden on PSA, which is unusually high now due to the number of defendants it is currently
having to supervise because of the events of January 6, 2021.
       4.      After consulting with Ms. Gerding, undersigned counsel believes that an
appropriate travel restriction for Ms. Gerding would be to allow her to travel within a 100-mile
radius of Qunicy, Illinois without first notifying PSA. This would be a more realistic and
workable restriction than allowing her to travel anywhere within the entire state of Illinois
without first notifying PSA.
       5.      On February 5, 2021, undersigned counsel spoke by phone with Assistant United
States Attorney Rachel A. Fletcher and advised her of his intention to file a motion seeking to
modify Mr. Gerding’s current travel restriction so as to permit her to travel into the state of
Missouri without having to first notify PSA. Ms. Fletcher indicated that she would consider the
matter and get back to counsel about her position on such a motion. As of the filing of this
motion, however, counsel has not heard back from Ms. Fletcher.
       6.      Where a judicial officer has ordered conditions of release, that officer “may at any
time amend the order to impose additional or different conditions or release.” 18 U.S.C. §
3142(c)(3).




                                                  2
          Case 1:21-mj-00148-ZMF Document 9 Filed 02/08/21 Page 3 of 3




       WHEREFORE, the defendant, Christina Gerding, moves this Honorable Court to modify
her current travel restrictions to permit her to travel within a 100-mile radius of Quincy, Illinois
without first notifying PSA.

                                                      Respectfully submitted,

                                                      ____/s/____________
                                                      Jerry Ray Smith, Jr.
                                                      D.C. Bar No. 448699
                                                      Counsel for Christina Gerding
                                                      717 D Street, N.W.
                                                      Suite 310
                                                      Washington, DC 20004
                                                      E-mail: jerryraysmith@verizon.net
                                                      Phone: (202) 347-6101




                                                  3
